Case: 21-50134     Document: 00515976184          Page: 1    Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 12, 2021
                                   No. 21-50134
                                                                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Luis Melendez-Rivera,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-cr-321-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Jose Luis Melendez-Rivera pleaded guilty to reentering the United
   States after deportation. Ordinarily, the maximum sentence for this offense
   is two years (plus a fine). 8 U.S.C. § 1326(a). But because Melendez-Rivera
   had a prior aggravated-felony conviction, his maximum penalty increased to
   20 years (plus a fine). See 8 U.S.C. § 1326(b)(2). The prior conviction was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50134     Document: 00515976184          Page: 2   Date Filed: 08/12/2021




                                   No. 21-50134


   not alleged in the indictment. And rather than treating the conviction’s
   existence as an element of the offense, the court treated it as a sentencing
   factor to be determined in the sentencing hearing. Based on the prior
   conviction and § 1326(b)(2)’s sentencing enhancement, the court imposed a
   sentence of 46 months’ imprisonment and three years of supervised release,
   along with a $100 special assessment. Melendez-Rivera appealed. The
   Government filed an unopposed motion for summary affirmance.
         The sole issue Melendez-Rivera raises on appeal is whether his
   sentence enhancement is unconstitutional because the fact of his prior
   conviction was not alleged in the indictment and was instead considered as a
   sentencing factor. Melendez-Rivera acknowledges this issue is foreclosed by
   Supreme Court precedent. Almendarez-Torres v. United States, 523 U.S. 224
   (1998); see also United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014)
   (explaining that Almendarez-Torres is still binding). He raises it merely to
   preserve it for further review. Because the issue is indeed foreclosed, the
   Government’s motion for summary affirmance is GRANTED, the
   Government’s alternative motion for an extension of time to file a brief is
   DENIED, and the judgment of the district court is AFFIRMED.




                                        2